DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 11/09/20.  The request for foreign priority to a corresponding Japanese application filed 05/07/18 has been received and is proper.  Claims 1-13 are currently pending yet all are rejected due to the section 112, 102 and 103 rejections detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-13 are rejected because claim 7 defines “multiple external devices” twice, making it unclear if the same devices are being referred to or not.  
Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

REJECTION #1: Nakazawa
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakazawa (U.S. Patent Pub. No. 2007/0018498).  Nakazawa discloses a brake control apparatus.  See Abstract. 
Claim 1: Nakazawa discloses a hydraulic pressure control unit [Figs. 2, 4, 6] of a brake system for a straddle-type vehicle [note: intended use], the hydraulic pressure control unit comprising: a hydraulic pressure control mechanism that includes: a base body (H1); and a component [see Fig. 3] incorporated in the base body to control a brake hydraulic pressure generated in the straddle-type vehicle; a controller (K1, CU) [see para. 0045] that includes a brake control section (CU12, CU13, CU21, CU22) that controls operation of the component; and a case (H2, H3) that is held by the base body in a state of accommodating the brake control section, wherein the controller includes a power control section (CU11) that controls operation of a power generator (50) for the straddle-type vehicle, and the power control section is accommodated together with the brake control section in the case [see Fig. 2].  See Figs. 2, 4, 6; see Application at para. 0010 (a “power generator [may be something] other than the engine…for example, a motor”). 
Claim 2: Nakazawa discloses that the power control section and the brake control section execute each type of the control in cooperation with each other.  See para. 0022-23. 
Claim 3: Nakazawa discloses that the power control section and the brake control section are mounted on a same board.  See Fig. 2. 
Claim 4: Nakazawa discloses that the power control section and the brake control section communicate with each other by serial communication.  See para. 0057 (CAN communication). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

REJECTION #1: Nakazawa
Claim(s) 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa. 
Claim 5: Nakazawa is relied upon as in claim 4 but does not discuss SPI communication.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use SPI communication because it already discloses an alternative type of serial communication – CAN communication – and this would be a simple substitution to achieve the same objective of communication of control signals. 
Claim 6: Nakazawa is relied upon as in claim 1 above but does not disclose heat dissipation properties of the control sections.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention for the power control section to have a higher heat dissipation characteristic because power generation typically experience high temperatures.  In addition, it would be obvious to try as only 3 possibilities exist here – one of the two sections being higher than the other and being the same. 
Claim 7: Nakazawa discloses a connector section (H22, H21) to which a cable connected to multiple external devices as devices on the outside of the hydraulic pressure control unit is attached, wherein the connector section includes multiple pins [see para. 0044] that are connected to multiple external devices via the cable, and at least one pin (H22) of the multiple pins is shared between the power control section and the brake control section.  See Fig. 4; para. 0044. 
Claim 8: Nakazawa discloses that the at least one pin that is shared between the power control section (52b) and the brake control section includes a pin connected to a power supply.  See para. 0044. 
Claim 9: Nakazawa discloses that the at least one pin that is shared between the power control section and the brake control section includes a pin receiving a signal from an ignition switch (103).  See para. 0023, 0025. 
Claim 10: Nakazawa discloses that the at least one pin shared between the power control section and the brake control section includes a pin receiving a signal from a brake light switch.  See para. 0025. 
Claim 11: Nakazawa does not explicitly discuss a pin connected to the ground but it would be obvious to a person having ordinary skill in the art at the effective filing date of the invention to do so because this prevents potential electrical hazards. 
Claim 12: Nakazawa discloses that the at least one pin that is shared between the power control section and the brake control section includes a pin transferring data of CAN communication.  See para. 0057. 
Claim 13: Nakazawa discloses that the at least one pin shared between the power control section and the brake control section includes a pin receiving a detection signal of a sensor.  See para. 0022, 0044-45, 0051. 
REJECTION #2: Yasuaki in view of Koerner
Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuaki et al. (JP 2014 015077) (cited by Applicant) in view of Koerner et al. (DE 198 43 861).  Yasuaki is directed to a brake fluid pressure control unit.  See Abstract.  Note: this is a “Y” reference in the cited ISA Written Opinion.  Koerner is directed to a method and system for controlling and/or regulating operating processes in a motor vehicle.  See Abstract. 
Claim 1: Yasuaki discloses a hydraulic pressure control unit (10) [Fig. 2] of a brake system (100) for a straddle-type vehicle [see para. 0020], the hydraulic pressure control unit comprising: a hydraulic pressure control mechanism that includes: a base body (30); and a component (1-4) incorporated in the base body to control a brake hydraulic pressure generated in the straddle-type vehicle; a controller (8) that includes a brake control section (84) that controls operation of the component; and a case (81, 85) that is held by the base body in a state of accommodating the brake control section.  See Fig. 2.
Yasuaki discloses all the limitations of this claim except for the controller including “a power control section.”  Koerner discloses a hydraulic pressure control unit [see Fig. 3] with a controller (301, 302) that includes a brake control section (301) that controls operation of the component (300) and a power control section (302) [see Translation (“engine control device”)] that controls operation of a power generator, and the power control section is accommodated together with the brake control section in the case [see Translation (“possible to combine blocks 301 and 302 in one control unit”)].  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to include a power control section together with the brake control section because this results in a reduction of parts, simplicity, and saves space. 
Claim 2: Koerner discloses that the power control section and the brake control section execute each type of the control in cooperation with each other.  See Translation.  
Claim 3: Koerner discloses that the power control section and the brake control section are mounted on a same board.  See Translation. 
Claim 4: Koerner discloses that the power control section and the brake control section communicate with each other by serial communication.  See Translation (“bus system could be used for…the connection of the control units”).   
Claim 5: the references are relied upon as in claim 4 but do not discuss SPI communication.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use SPI communication because it already discloses employing a bus system and this would be a achieve the objective of communication of control signals. 
Claim 6: the references are relied upon as in claim 1 above but do not disclose heat dissipation properties of the control sections.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention for the power control section to have a higher heat dissipation characteristic because power generation typically experience high temperatures.  In addition, it would be obvious to try as only 3 possibilities exist here – one of the two sections being higher than the other and being the same. 
Claim 7: Koerner discloses a connector section (313, 314) to which a cable [see Translation (“cable bundles”)] connected to multiple external devices as devices on the outside of the hydraulic pressure control unit is attached.  While Koerner does not explicitly discuss “pins,” this feature is inherent since this how circuitry connectivity is achieved.  The sharing of a single pin would be obvious to a person of ordinary skill in the art given the Koerner’s discussion of combining the various control sections 301 and 302 into a single unit, achieving compactness and simplicity. 
Claim 8: Yasuaki discloses connectivity to a power supply hence it would be obvious to a person having ordinary skill in the art at the effective filing date of the invention for the controller pin(s) to be connected to that power supply from proper functionality of the unit. 
Claims 9-10: the references are relied upon as in claim 7 above and the use of an ignition switch and brake light switch are well known and commonly employed in brake systems, hence it would be obvious to one skilled in the art for the signals from these switches to be sent to the pin(s) of the controller for proper operation of the control system of the unit. 
Claim 11: the references do not explicitly discuss a pin connected to the ground but it would be obvious to a person having ordinary skill in the art at the effective filing date of the invention to do so because this prevents potential electrical hazards. 
Claim 12: the references are relied upon as in claim 7 but do not discuss CAN communication.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use SPI communication because it already discloses employing a bus system and this would be a achieve the objective of communication of control signals.
Claim 13: Yasuaki discloses the use of various sensors (200, 500) hence it would be obvious to one skilled in the art at the effective filing date of the invention for controller pin(s) to receive detection signals from these sensors for proper control operation.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        June 9, 2022